United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 01-1118
                                 ___________

Ronald D. Chandler,                     *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Unknown Howell, COI; Fred Lyles,        *      [UNPUBLISHED]
COII; Don Geising; Jane Does, 1,        *
Training Officers; Jane Does, 2,        *
Assignment Officers, Farmington         *
Correctional Center; John Does, 2,      *
Assignment Officers, Farmington         *
Correctional Center; John Does, 1,      *
Training Officers,                      *
                                        *
             Appellees.                 *
                                   ___________

                         Submitted: September 7, 2001

                             Filed: October 1, 2001
                                 ___________

Before WOLLMAN, Chief Judge, MORRIS SHEPPARD ARNOLD, and BYE,
      Circuit Judges.
                           ___________

PER CURIAM.
       Ronald D. Chandler appeals the district court’s1 dismissal of his 42 U.S.C.
§ 1983 action for failure to state a claim. After de novo review of the record, see
Springdale Educ. Ass&n v. Springdale Sch. Dist., 133 F.3d 649, 651 (8th Cir. 1998), we
conclude that dismissal was proper for the reasons stated by the district court. See 8th
Cir. R. 47B.

      The judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Thomas C. Mummert, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
                                          -2-